 
Exhibit 10.21
 
MUTUALFIRST FINANCIAL, INC.
2008 STOCK OPTION AND INCENTIVE PLAN
 
INCENTIVE STOCK OPTION AWARD AGREEMENT
 
.1           ISO No.
_______________                                                            Grant
Date: _______________


This Incentive Stock Option Award is granted by MutualFirst Financial, Inc. (the
“Company”) to [Name] (the “Option Holder”) in accordance with the terms of this
Incentive Stock Option Award Agreement (“Agreement”) and subject to the
provisions of the MutualFirst Financial, Inc. 2008 Stock Option and Incentive
Plan, as amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


1.
ISO Award.  The Company grants to the Option Holder an Incentive Stock Option
(the “ISO”) to purchase [Number] Shares at an Exercise Price of $[Number] per
Share.

 
2.
Vesting Dates:  The ISO shall vest as follows[, subject to earlier vesting as
provided in Section[s] 6 [and 7] and] subject to forfeiture of the ISO as
provided in Section 6:

 

 
ISO for
Vesting Date
Number of Shares Vesting



[Indicate vesting period]


3.
Exercise:        The Option Holder (or other person to whom the ISO has been
validly transferred) may exercise the ISO during the Exercise Period by giving
written notice to the Committee, care of the Secretary of the Company, in the
form required by the Committee (“Exercise Notice”).  The Exercise Notice must
specify the number of Shares to be purchased.  The exercise date is the date the
Exercise Notice is received by the Company.  The Exercise Period commences on
the Vesting Date and expires at 5:00 p.m., Muncie, Indiana time, on the date ten
years [five years for over 10% owners of Company on the Grant Date] after the
Grant Date, subject to earlier expiration in the event of a termination of
Service as provided in Section 6.  Any portion of the ISO not exercised as of
the close of business on the last day of the Exercise Period shall be cancelled
without consideration at that time.

 
The Exercise Notice shall be accompanied by payment in full of the Exercise
Price for the Shares being purchased.  Payment shall be made: (a) in cash, which
may be in the form of a check, money order, cashier’s check or certified check,
payable to the Company, or (b) by delivering Shares of the Company already owned
by the Option Holder having a Fair Market Value on the exercise date equal to
the aggregate Exercise Price to be paid, or (c) a combination of cash and such
Shares.  Payment also may be made by delivering a properly executed Exercise
Notice to the Company, together with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds to
pay the purchase price and applicable tax withholding amounts (if any), in which
event the Shares acquired shall be delivered to the broker promptly following
receipt of payment.
 
4.
Related Awards: The ISO [is not related to any other Award under the Plan.] or
[is related to a stock appreciation right granted on the Grant Date and
designated SAR No. ___.  The related stock appreciation right does not receive
the special tax treatment afforded the ISO.  To the extent any portion of the
related stock appreciation right is exercised, the ISO shall terminate with
respect to the same number of Shares.]

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Transferability.  The Option Holder may not sell, assign, transfer, pledge or
otherwise encumber any portion of the ISO, except: (i) in the event of the
Option Holder’s death, by will or by the laws of descent and distribution or
pursuant to the Option Holder’s prior designation of a Beneficiary in accordance
with the Plan to receive any portion of the ISO that may be exercised after the
Option Holder’s death; or (ii) pursuant to a Qualified Domestic Relations Order.

 
6.
Termination of Service.  If the Option Holder terminates Service for any reason
other than on account of the death or Disability of the Option Holder, any
portion of the ISO that has not vested as of the date of that termination shall
be forfeited to the Company, and the Exercise Period shall expire three months
after that termination of Service, except in the case of a Termination for
Cause, when it shall expire immediately.  If the Option Holder’s Service
terminates on account of the Option Holder’s death or Disability[, the Vesting
Date for all portions of the ISO that have not vested or been forfeited shall be
accelerated to the date of that termination of Service, and] the Exercise Period
shall expire on the earlier of one year after that termination of Service and
the date ten years after the Grant Date [five years for over 10% owners of
Company on the Grant Date].

 
7.
[Effect of Change in Control.  Upon a Change in Control, the Vesting Date for
any portion of the ISO that has not vested or been forfeited shall be
accelerated to the date of the earliest event constituting a Change in Control.]

 
8.
Option Holder’s Rights.  The ISO awarded hereby does not entitle the Option
Holder to any rights of a stockholder of the Company.

 
9.
Delivery of Shares to Option Holder.  Promptly after receipt of an Exercise
Notice and full payment of the Exercise Price for the Shares being acquired, the
Company shall take such action as is necessary to cause the issuance of a stock
certificate for such Shares or the issuance of such Shares in uncertificated
form to the Option Holder (or other person validly exercising the ISO),
registered in the name of the Option Holder (or such other person), or, upon
request, in the name of the Option Holder (or such other person) and in the name
of another person in such form of joint ownership as requested by the Option
Holder (or such other person) pursuant to applicable state law.  The Company’s
obligation to deliver Shares purchased upon the exercise of the ISO may be
conditioned upon the receipt of a representation of investment intent from the
Option Holder (or other person validly exercising the ISO) in such form as the
Committee requires.  The Company shall not be required to deliver any Shares
purchased prior to: (a) the listing of those Shares on the NASDAQ Stock Market
or such other stock exchange or automated quotation system on which Shares may
then be listed or quoted; or (b) the completion of any registration or
qualification of those Shares required under applicable law.

 
10.
Notice of Sale of Shares.  The Option Holder (or other person who received
Shares from the exercise of the ISO) shall give written notice to the Company
promptly in the event of the sale or other disposition of Shares received from
the exercise of the ISO within either: (a) two years from the Grant Date; or (b)
one year from the exercise date.

 
11.
Adjustments in Shares.  In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution or other similar corporate transaction or
event, the Committee shall, in such manner as it may deem equitable in order to
prevent dilution or enlargement of rights, adjust the number of Shares or class
of securities of the Company covered by the ISO and/or the Exercise Price of the
ISO.  The Option Holder agrees to execute any documents required by the
Committee in connection with an adjustment under this Section 11.

 
12.
Tax Withholding.  The Company shall have the right to require the Option Holder
to pay to the Company the amount of any tax that the Company is required to
withhold with respect to the Shares acquired upon exercise of the ISO, or in
lieu thereof, to retain or sell without notice, a sufficient number of Shares to
cover the minimum amount required to be withheld.

 
13.
Plan and Committee Decisions are Controlling.  This Agreement, the award of the
ISO to the Option Holder and the issuance of Shares upon the exercise of the ISO
are subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by Committee respecting the Plan, this Agreement, the award of
the ISO or the issuance of Shares upon the exercise of the ISO shall be binding
and conclusive upon the Option Holder, any Beneficiary of the Option Holder or
the legal representative thereof or any other person to whom the ISO is
transferred as permitted hereby.

 
 
 

--------------------------------------------------------------------------------

 
 
14.
Option Holder’s Service.  Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Option Holder’s service or
employment as a director, advisory director, officer or employee, or otherwise
impose upon the Company or any of its Affiliates any obligation to employ or
accept the services or employment of the Option Holder.

 
15.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Option Holder without
the Option Holder’s written consent.  [To the extent permitted by applicable
laws and regulations, the Committee shall have the authority, in its sole
discretion, to accelerate the vesting of the ISO or remove any other
restrictions imposed on the Option Holder with respect to the ISO or the Shares
that may be purchased thereunder, whenever the Committee may determine that such
action is appropriate by reason of any unusual or nonrecurring events affecting
the Company, any Affiliate or their financial statements or any changes in
applicable laws, regulations or accounting principles.]

 
16.
Loss of ISO Status.  If any portion of the ISO shall fail, for any reason, to
qualify for the special tax treatment afforded the ISO, it shall be treated as a
Non-Qualified Stock Option under the Plan.  The Option Holder acknowledges that
the ISO will lose this special tax treatment if and to the extent that: (a) the
Shares acquired upon the exercise of the ISO are sold or disposed of within one
of the time periods described in Section 10; or (b) the ISO is transferred
pursuant to a Qualified Domestic Relations Order, as permitted under Section 5.

 
17.
Option Holder Acceptance.  The Option Holder shall signify acceptance of the
terms and conditions of this Agreement and acknowledge receipt of a copy of the
Plan by signing in the space provided below and returning the signed copy to the
Company.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
MUTUALFIRST FINANCIAL, INC.
         
By
     
Its
           
ACCEPTED BY OPTION HOLDER
               
(Signature)
               
(Print Name)
               
(Street Address)
               
(City, State & Zip Code)
 



Beneficiary Designation:


The Option Holder designates the following Beneficiary to have the right to
exercise the ISO following the Option Holder’s death:


________________________________________________________________________
 
 
 

--------------------------------------------------------------------------------

 